Dear Mr. Montgomery:
You have requested an opinion of the Attorney General's Office concerning the authority, vel non, of the Twenty-Sixth Judicial District Indigent Defender Board (the "Board") to acquire in its own capacity the land and building thereon, within its judicial district for the operation of its business.
In answer to your question, we refer you to R.S. 15:145(E) which provides as follows:
     "E. The district board may expend funds for its necessary expenses including compensating its employees and reimbursing the district board members for actual expenses in traveling to and from district board meetings and otherwise incurred while on district board business."
This office has consistently opined that a Judicial District Indigent Defender District constitutes a political subdivision whose governing body is the Indigent Defender Board.  As such, it generally has the consequent obligations and privileges belonging to political subdivisions.  We believe this includes the expenses necessary and incidental to the purchase and ownership of the requisite office space from which the District will carry out its duties and functions.  See Attorney General Opinion Nos. 94-529, 85-721 and 77-163.
Trusting this adequately responds to your inquiry, I am
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 By: ROBERT E. HARROUN, III
Assistant Attorney General
RPI/Rob3/cla
Date Received:
Date Released:
State of Louisiana DEPARTMENT OF JUSTICE Baton Rouge RICHARD P. IEYOUB          70804-9005            P.O. Box 94005 ATTORNEY GENERAL                                 TEL: (504) 342-7013 FAX: (504) 341-7335